EACOMBE, Circuit Judge.
The Rule of Practice (No. 2) adopted by the Supreme Court and which went into effect July 1, 1909, provides that “a copy of the alleged infringement of copyright, if actually made, and a copy of the work alleged to be infringed, should accompany the petition, or its absence be explained.” No such copies have been submitted, and defendant is entitled to the relief asked for, unless the case comes within one of the exceptions contained in the rule. The record does not show that the copyright is a “sculpture or other similar work,” and there is nothing to show that the production of “copy” is not feasible.
Motion granted.